NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 UNITED STATES OF AMERICA,                       No. 09-10167

               Plaintiff - Appellee,             D.C. No. 2:98-cr-00114-FCD

   v.
                                                 MEMORANDUM *
 D’ANGELO DOMINGO DAVIS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Frank C. Damrell, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        D’Angelo Domingo Davis appeals from the aggregate 728-month sentence

imposed upon a second remand, following his jury-trial conviction for four counts



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
of armed bank/credit union robbery, in violation of 18 U.S.C. § 2113(a), (d), and

three counts of using a firearm, in violation of 18 U.S.C. § 924(c)(1). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Davis’ counsel has filed a brief stating

there are no grounds for relief, along with a motion to withdraw as counsel of

record. Davis has filed objections to counsel’s motion to withdraw and a pro se

supplemental brief. The government has not filed an answering brief.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.

       Davis’ motion to file a late pro se supplemental opening brief is

GRANTED. The Clerk shall file the brief received on December 1, 2009.




EF/Research                               2                                    09-10167